Citation Nr: 0107670	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  96-51 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, claimed as spastic colon.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1943 to January 1946. 

In a December 1950 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO) denied the veteran's claim of entitlement to service 
connection for dysentery.  The veteran did not appeal that 
decision.

This appeal arose from a March 1996 RO decision which denied 
the veteran's claim of entitlement to service connection for 
spastic colon.  

In  October 2000, the Board of Veterans' Appeals (the Board) 
remanded this case to the RO so that a Travel Board hearing 
which had been requested by the veteran could be scheduled.  
The veteran appeared and testified before the undersigned 
Board Member at a February 2001 Travel Board hearing. 

Additional issue

In a December 1999 rating decision, the RO indicated that it 
was deferring action of the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
Since there has been no RO decision as to that issue, the 
Board is without jurisdiction to consider it at this time.  
The issue of entitlement to service connection for PTSD is 
accordingly referred to the RO for appropriate action.  


  
FINDINGS OF FACT

1.  The veteran was hospitalized for a gastrointestinal 
disorder in April 1945, during his military service.

2.  An August 1950  pathology report identified Endamoeba 
histolytica parasites and ova in the veteran's stool.

3.  The veteran currently has been diagnosed as having 
irritable bowel syndrome, which certain medical evidence has 
connected to the episode of dysentery during his military 
service.


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a gastrointestinal disability, claimed as spastic colon.  In 
essence, he contends that his currently diagnosed spastic 
colon is the result of dysentery for which he was 
hospitalized in the Philippines in 1945, during service. 

As an initial matter, as noted in the Introduction, the 
veteran's original claim of entitlement to service connection 
for dysentery was denied in an unappealed December 1950 RO 
rating decision.  The RO has treated the veteran's current 
claim of entitlement to service connection for a spastic 
colon as a claim separate and apart from the claim for 
dysentery and accordingly has not applied the law and 
regulations pertaining to the finality of previously-denied 
claims, although such was cited in the May 1996 Statement of 
the Case.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156.  The Board agrees that the claim of entitlement to 
service connection for a spastic colon, although obviously 
involving similar aspects of the veteran's medical history, 
is a claim for a disability distinct from dysentery.  
Accordingly, the Board will address this issue on a de novo 
basis. 

In the interest of clarity, the Board will first review the 
law and pertinent VA regulations, followed by a discussion of 
the factual background of this case.  The Board will then 
analyze the issue on appeal and render an decision.

Relevant Law and Regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of service as shown by 
service records, the official history of each organization in 
which the claimant served, his medical records and all 
pertinent medical and lay evidence.  See 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992). 

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the veteran's claim.  Id.

VA's duty to assist 

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Factual Background

Service medical records

The veteran's service medical records indicate that he was 
hospitalized in the Philippines from April 11 to April 19, 
1945 due to acute, severe gastroenteritis.  His symptoms 
reportedly responded promptly to sulfa therapy. 

The veteran's January 1946 separation physical examination 
noted hospitalization for dysentery in April 1945.  No 
current symptoms were identified.  

Post-service medical records

The veteran was hospitalized at the VA facility in Tucson, 
Arizona in February 1950.  The veteran reported a recurrence 
of gastrointestinal symptomatology.  An X-ray study 
identified "marked spasticity, particularly in the lower 
descending colon".  Stool cultures had been requested to 
rule out infection of the lower descending colon.  Feces 
examination had been negative for ova, parasites and amoebae.  
The diagnosis was psychogenic gastrointestinal reaction.  

Also of record is a report of an August 1950 barium enema 
study done at the Lois Grunow Memorial Hospital in Phoenix, 
Arizona and signed by T.A.H., M.D.  The findings were 
suggestive of spastic colitis.  An August 1950 pathology 
report identified Endamoeba histolytica parasites and ova in 
the stool.

Added to the record in 1955 was a report of the August 1950 
treatment of the veteran by L.D.S., M.D.  The veteran had 
informed Dr. S. that he had experienced pains since having 
dysentery in 1945.  The veteran had been informed that he had 
a "nervous colon" [although not stated by Dr. S., this was 
presumably by VA in February 1950].  The August 1950 
laboratory studies revealed evidence of colitis and the 
presence of Endamoeba histolytica.  Dr. S. concluded by 
stating that the diagnosis was Endamoeba histolytica, 
producing colitis. 

Subsequent private medical records document complaints of and 
treatment for gastrointestinal problems.  It appears that 
certain records were not retained and no longer exist.  The 
veteran consistently reported a history of spastic colon.

In a March 1982 letter to A.L., M.D., M.S.G., M.D. noted the 
veteran's "history of having 'tropical amoeba' during World 
War II but has had no problems since."  Dr. G. indicated 
that he "reassured [the veteran] that I found nothing 
seriously wrong."

The veteran submitted a June 1997 letter from J.E.B., M.D. of 
the Division of Infectious Diseases of The Mayo Clinic in 
Scottsdale, Arizona.  She noted that it was more likely that 
the veteran had acquired an amoeba infection while he was in 
the Philippines during service rather than in Arizona after 
he returned from the service.  Dr. B. noted that the 
medications prescribed in April 1945 would not have resulted 
in a cure for amoebiasis.  Dr. B. stated that "it seems very 
plausible . . . that your time in the military service could 
have resulted in an infection with [Endamoeba histolytica]."  
Dr. B. explained, in essence, that Endamoeba histolytica can 
lead to a number of clinical outcomes, from being completely 
asymptomatic to triggering irritable bowel syndrome which 
never goes into remission.

A VA gastrointestinal examination was completed in July 1997.  
The veteran gave a medical which was consistent with that 
described above.  The examining physician noted that 
diagnostic testing, to include testing stool for ova, had 
been pertinently negative.  The examiner stated that it was 
"quite likely" that the veteran had amebiasis between 1945 
and 1950.  As for the veteran's continuing gastrointestinal 
complaints, the examiner stated that "I cannot exclude [the] 
possibility that there is some component to the patient's 
irritable bowel because of his past histories of dysentery."

Also of record is a June 1999 report of K.W.O., M.D. of  the 
Mayo Clinic in Scottsdale, Arizona.  The veteran had been 
referred to Dr. O. because of recurrent diarrheal illness.  
The veteran gave a history which was consistent with that 
reported above.  He complained of an alternating pattern of 
constipation and diarrhea.   The veteran also gave a history 
which according to the examiner was consistent with symptoms 
of PTSD.  The examiner noted that the veteran did not seem to 
associate his gastrointestinal complaints with PTSD, 
"thinking somewhat understandably that it was related to an 
infectious colitis, which he had during the same time while 
in the Philippines."  Dr. O. stated that the veteran 
"easily meets the criteria for a diarrhea predominant 
irritable bowel syndrome.  He also meets the criteria for 
[PTSD]."  Dr. O. went on to state that "PTSD particularly 
in war veterans has been associated with the development of 
significant IBS symptoms.  There is copious medical 
literature to support this.  I feel this is the case with 
this patient."    

The most recent medical report in the veteran's claims folder 
is a copy of an October 1999 PTSD examination.  After 
interviewing the veteran and reviewing his file, the examiner 
diagnosed PTSD.   

The veteran's statements

There are a number of written statements presented by the 
veteran in his claims folder, as well as a transcript of his 
February 2001 hearing testimony.  In essence, he has 
reiterated that he believes that his currently diagnosed 
gastrointestinal problem had its inception in the episode of 
dysentery in April 1945.  The veteran has further testified 
under oath that he had gastrointestinal problems more or less 
continually after that time.  See the hearing transcript, 
page 18.  

Analysis

Preliminary matters

As noted above, the recently enacted VCAA clarified VA's duty 
to assist veterans in the development of their claims.  The 
Board has reviewed the record carefully in order to determine 
whether the objectives of the VCAA have been accomplished in 
this case.

It appears that all pertinent records have been obtained with 
respect to the issue on appeal. The veteran has not indicated 
that additional evidence exists, and the record does not 
contain any references which would lead the Board to conclude 
that any other pertinent evidence, medical or otherwise, need 
be obtained.  Moreover, the veteran has been afforded VA 
examinations and he has been given ample opportunity to 
present evidence and argument, including presenting his 
testimony at a personal hearing.   

As will be explained below, there is some question as to the 
origin of the veteran's currently diagnosed gastrointestinal 
disability.  The Board has given some thought as to the 
utility of obtaining the opinion of an independent medical 
expert.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d) 
(2000).  The necessity of obtaining such an opinion is left 
to the discretion of the Board.  See Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).  In this case, the Board believes that 
there is enough evidence  in the record as it is presently 
constituted to decide the claim.   

Accordingly, the Board concludes that VA's duty to assist has 
been accomplished in this case and that this issue may be 
discussed on its merits.

Discussion

The Board initially observes that although the issue in this 
case has been presented as that of entitlement to service 
connection for a spastic colon, the most recent medical 
evidence of record diagnoses the veteran's gastrointestinal 
disability as irritable bowel syndrome.  See both the July 
1997 VA gastrointestinal examination and June 1999 report of 
K.W.O., M.D.  

The veteran contends that his gastrointestinal problem had 
its inception in April 1945, when he was hospitalized in the 
Philippines for what was characterized at the time as 
gastroenteritis.  He has testified, in effect, that his 
symptoms never completely went away.  There is post-service 
medical evidence from as early as 1950 and as recently as 
1999 attesting to the presence of these symptoms. 

Although the veteran has stated on numerous occasions that he 
believes that his gastrointestinal problem started with the 
April 1945 episode which was characterized at the time as 
gastritis, as a lay person without any medical training his 
opinion is entitled to no weight of probative value. See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). Thus, in making a 
determination on this question, the Board must look to 
medical evidence.  The veteran is, however, competent to 
describe his symptoms.

With respect to the etiology of the veteran's 
gastrointestinal condition, the medical evidence is somewhat 
contradictory.  The February 1950 VA hospital report and the 
June 1999 report of Dr. K.W.O. both refer to 
emotional/psychological factors as a cause for the veteran's 
gastric problem.  However, there is contrary medical evidence 
which support's the veteran's position that dysentery in 1945 
caused his gastrointestinal problems.  Both the June 1997 
letter from J.E.B., M.D. and the July 1997 VA examination 
report appear to suggest that the April 1945 episode was 
implicated.

The Board has carefully considered the matter and finds it 
difficult to reconcile the theory that emotional factors led 
to the veteran's physical problem, in light of the August 
1950 finding of Endamoeba histolytica parasites and ova in 
the stool.
 L.D.S., M.D.  in essence endorsed the August 1950 laboratory 
studies by concluding that the veteran's diagnosis was 
Endamoeba histolytica producing colitis.  There is therefore 
a demonstrated physical basis for the veteran's 
gastrointestinal complaints.  

It does not appear that testing was done for parasites during 
the veteran's hospitalization in April 1945.  As Dr. B. 
noted, lacking contemporaneous pathology reports at this 
point it would be impossible to state definitively whether 
the veteran was infected with Endamoeba histolytica in 1945.  
However, Dr. B. further opined that this was the likely 
scenario, given the unhealthy conditions in Manila in early 
1945.  

Moreover, and significantly in the opinion of the Board, 
there is a continuity of symptomatology of gastrointestinal 
complaints presented which spans over fifty years, from 
shortly after the veteran left service to the present.  The 
Board places great weight on the veteran's statements over 
the years and on the medical evidence which is supportive of 
the veteran's claim in this respect.  See 38 C.F.R. 
§ 3.303(b).   

The Board additionally notes in passing that medical evidence 
which links the veteran's irritable bowel syndrome to the 
April 1945 episode of gastritis and those which link it to 
emotional factors which may have occurred at the same time 
are not necessarily mutually exclusive.  That is, it is 
possible that both emotional and physical factors may have 
conspired in this case.  However, it is beyond the authority 
of the Board to make such judgments.  A determination as to 
the etiology of a disorder is medical in nature, and 
therefore outside the expertise of the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In any event, there 
is no necessity that the cause of a service-connected 
disability be exclusively related to service.  

The Board believes that the record is in equipoise as to the 
origin of the veteran's currently diagnosed irritable bowel 
syndrome.  Although some evidence implicates emotional 
factors, which as yet have not beens service connected, there 
is other evidence linking the gastrointestinal disability to 
the physical ailment experienced by the veteran in April 
1945.  In cases such as this, where the evidence is evenly 
balances, the benefit of the doubt must be given to the 
claimant.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.102.  
Accordingly, service connection for irritable bowel syndrome 
will be granted in this case. 

Additional comment

The Board wishes to make it clear that nothing contained in 
the above decision should be interpreted as a comment or 
insinuation concerning the veteran's pending claim of 
entitlement to service connection for PTSD.  As indicated in 
the Introduction, that claim is not currently before the 
Board and has not been considered by the Board.


ORDER

Service connection for irritable bowel syndrome is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

